15781423
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 27, 2021.
	Applicant has cancelled claims 1-46, 48-84.
	Applicant has amended claim 47.
	Claim 47 is pending.
Claim 47 is under examination.

Inventorship
In papers filed January 26, 2021, Applicant changed the inventorship of the instant application to further include Otieno, Monicah. The inventors of the instant applicant are now Hamilton, Geraldine;  Jang, Kyung Jin;  Haney, Suzzette;  Ronxhi, Janey;  Kodella, Konstantia;  Park, Hyoungshin;  Sliz, Josiah;  Petropolis, Debora Barreiros;  Levner, Daniel; and Otieno, Monicah.

Priority
	This application is a National Stage of International Application No. PCT/US16/64795 filed December 2, 2016, claiming priority based on US Provisional Application No. 62/263,246 filed December 4, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/263,246 filed December 4, 2015.

	Claim 47 recites (1) “Stellate cells within said gel” and (2) “wherein said gel inhibits activation and/or migration of said stellate cells”; and claim 48 recites (3) “the step of modifying the porosity and/or stiffness of said gel”. There is a lack of support for these limitations in the US Provisional Application No. 62/263,246 priority document. 62/263,246 discloses that stellate cells are cultured on the membrane (see [0033]; see also Figures 1 and 29), but does not disclose (1) that stellate cells are located within the gel (i.e. embedded inside the gel). 62/263,246 also does not disclose (2) wherein the gel inhibits stellate cell activation and/or migration and (3) a step of modifying the porosity and/or stiffness of the gel. Support for these limitations can be found in the International Application No. PCT/US16/64795 (published as WO 2017/096282 A1); see paragraphs [0041] and [0043] of WO 2017/096282 A1. Accordingly, claims 47-48 have an
effective filing date of December 2, 2016, based on International Application No.
PCT/US16/64795 (published as WO 2017 /096282 A1).

	Applicant’s reply, filed January 27, 2021, is silent as to where support for these limitations can be found in the US Provisional Application No. 62/263,246.

Drawings
The previous objection to the drawings is withdrawn. Applicant submitted color drawings in papers filed January 27, 202, correcting the deficiencies of the previously filed drawings. 

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Glutamax”, which appears in the present specification in Table 2 under paragraph [00366]. Examiner notes that the provided 
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.
	In reply filed January 27, 2021, Applicant remarks that the specification was not amended to provide trademark designation for the term “Glutamax” because the trademark designation is no longer active for the product (page 12-13). Applicant’s remarks have been carefully considered, but are not found persuasive. MPEP 608.01(v) instructs “If proper identification of the product, service, or organization identified by a mark or a trade name is omitted from the specification and such identification is deemed necessary under the principles set forth above, the examiner should hold the disclosure insufficient and reject, on the ground of insufficient disclosure, any claims based on the identification of the product, service, or organization merely by mark or trade name”. In this case, the term “Glutamax” is used in the instant specification to identify a product by its trademark or tradename. A trademark or tradename is used to identify a source of goods, and not the goods themselves. Thus, a trademark or tradename does not identify or describe the goods associated with the trademark or tradename. This fact is not change by whether or not the trademark designation is active. Accordingly, Applicant should amend the specification to properly identify “Glutamax” as a trademark or tradename.

Claim Rejections - 35 USC § 112
The prior rejection to claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Applicant cancelled claim 48 in papers filed January 27, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In papers filed January 27, 2021, Applicant amended claim 47 to recite step (d) of “increasing fiber density in said one or more ECM proteins thereby modifying said gel”. Step (d) occurs after the steps of introducing and culturing the cells on the surface and embedded within the gel. Therefore, the step is directed to increasing the fiber density of ECM proteins of a solidified gel, said gel comprising cells affix to the gel’s surface and cells embedded within the gel. Essentially, the method step requires the artisan to perform a step which increases the fiber density of ECM proteins of a solidified gel, said gel comprising cells affix to the gel’s surface and cells embedded within the gel, without positively reciting the structure and/or material acts that is necessary and sufficient to cause said increase in fiber density. That is, step (d) merely states a intended result (i.e. increase in fiber density of ECM proteins in the solidified gel) without providing any indication about how the intended result is provided. The intended result does not follow from (is not an inherent property of) the structure and material acts positively recited in the claim, so it is unclear 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed January 27, 2021, Applicant amended claim 47 to recite step (d) of “increasing fiber density in said one or more ECM proteins thereby modifying said gel”. Step (d) occurs after the steps of introducing and culturing the cells on the surface and embedded within the This amendment is considered new matter. Applicant argues that support for the amendment can be found in “pending claim 48” and paragraph [0041] of the specification disclosing “ECM materials contemplated for use may be modified from that found in tissue, such as modifications of Collagen I fibers structure, e.g. for increasing ECM fiber density”. Applicant’s remarks have been carefully considered, but are not found persuasive.  First, claim 48 is cancelled. With respect to the previously examined claim set (filed August 26, 2020), claim 48 recites “The method of Claim 47, further comprising the step of modifying the porosity and/or stiffness of said gel”. However, such a recitation does not provide support for modifying the gel after step (c) of instant claim 47 (i.e. after the gel is solidified and cells are cultured on its surface and embedded within). With respect to Applicant’s citation of paragraph [0041] of the specification disclosing “ECM materials contemplated for use may be modified from that found in tissue, such as modifications of Collagen I fibers structure, e.g. for increasing ECM fiber density”, such a disclosure does not provide support for modifying the gel after step (c) of instant claim 47 (i.e. after the gel is solidified and cells are cultured on its surface and embedded within). Rather, the disclosure merely states that native ECM materials may be modified and used in the instantly claimed method for increasing ECM fiber density of the gel (that is, with respect to use of unmodified ECM materials for the gel). Examiner further points to paragraph [0043] of the specification, disclosing “In one embodiment, the ECM porosity is modified for inhibiting nonactivated embedded Stellate cells migration. In one embodiment, the ECM porosity is modified for inhibiting Stellate cell activation. In one embodiment, the ECM stiffness is modified for inhibiting nonactivated embedded Stellate cell migration. In one embodiment, the ECM stiffness is modified for inhibiting Stellate cell activation”, and paragraph [0040], disclosing “Because increasing liver ECM fiber density is associated with 

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In papers filed January 27, 2021, Applicant amended claim 47 to recite step (d) of “increasing fiber density in said one or more ECM proteins thereby modifying said gel”. Step (d) occurs after the steps of introducing and culturing the cells on the surface and embedded within the gel. Therefore, the step is directed to increasing the fiber density of ECM proteins of a solidified gel, said gel comprising cells affix to the gel’s surface and cells embedded within the gel.
Paragraph [0041] of the specification discloses “ECM materials contemplated for use may be modified from that found in tissue, such as modifications of Collagen I fibers structure, e.g. for increasing ECM fiber density”. However, such a disclosure does not inform the artisan how to perform a step of increasing fiber density of ECM protein of the gel after step (c) of instant claim 47 (i.e. after the gel is solidified and cells are cultured on its surface and embedded within). Rather, the disclosure merely states that native ECM materials may be modified and used in the instantly claimed method for increasing ECM fiber density of the gel (that is, with respect to use of unmodified ECM materials for the gel). Paragraph [0043] of the specification discloses “In one 

Prodanov et al. “Long-Term Maintenance of a Microfluidic 3D Human Liver Sinusoid”, Biotechnology and Bioengineering, Vol. 113, No. 1, pages 241-246 (published August 2015), of record in the previous Office Action, discloses a method of culturing cells (see ABSTRACT), comprising:
a) providing
	i) microfluidic device comprising a first chamber, a second chamber, one or more gels, and a membrane, said one or more gels comprising collagen (i.e. ECM proteins), said membrane comprising a first surface and a second surface (see Figures 1d and 1f), and
	ii) hepatocytes, endothelial cells, and Stellate cells (see Figures 1d and 1f; see also page 242, col. 2, which identifies EA.hy926 cells and LX-2 cells as endothelial cells and stellate cells, respectively);

	i) said hepatocytes into said first chamber such that said hepatocytes either affix to said first surface of said membrane or said gel is between said hepatocytes and said first surface of said membrane,
	ii) said endothelial cells such that said endothelial cells either affix to said second surface of said membrane or said gel is between said endothelial cells and said second surface of said membrane;
	iii) Stellate cells within said gel
(see Figures 1d and 1f; see also page 243, first paragraph, “the hepatocytes were introduced into the bottom chamber and allowed to attach as a monolayer of hepatocytes onto the glass slide for a period of 24 h. The LX-2 cells were mixed into a liquid collagen gel solution and added into the bottom chamber between the monolayer of attached hepatocytes and the porous membrane on the next day, and the collagen solution then gelled. Next, to allow formation of an endothelial monolayer, the EA.hy926 cells were introduced into the top chamber and seeded on the membrane as shown in (Fig. 1f)”); and
c) culturing said cells under flow conditions with media (see ABSTRACT, “higher albumin synthesis (synthetic) and urea excretion (detoxification) were observed under flow compared to static cultures”; see also page 245, col. 1, “The devices maintained under flow were constantly perfused trough the top chamber with fresh media”).
Prodanov further discloses using a particular collagen solution to form the solidified gel (page 245, last paragraph, “collagen/LX-2 cell suspension was prepared by mixing one part of collagen gel solution (Nine parts 1.25 mg mL-1 type I rat tail collagen mixed with 1 part 10x DMEM) with one part of LX-2 cells 0.5x106 (M) mL-1 LX-2 cells.”).


Cross et al. “Dense type I collagen matrices that support cellular remodeling and microfabrication for studies of tumor angiogenesis and vasculogenesis in vitro”, Biomaterials 31 (2010) 8596-8607, discloses methods of modifying the fiber density of collagen gels, including collage gels embedded with living cells. However, said modifications in fiber density is performed before the gel is polymerized (i.e. before solidification of the gel). See Section 2.2.2 on pages 8597-8598, “Acellular collagen gels were prepared for structural and mechanical studies into collagen disks 2 mm in thickness and 8 mm in diameter using a PDMS mold. Gels with a final concentration of 3, 8,10,15, and 20 mg/ml were made from concentrated collagen stock solutions of 8, 10, 20, 20, and 30 mg/ml, respectively. … for scaffolds with cells in the bulk of the gel (Vasculogenesis Assay - Materials and Methods), once the collagen solution was neutralized, the appropriate volume of concentrated cell suspension (at 6 x 106 cells/ml) was mixed into the neutralized collagen solution. … The neutralized collagen solution (with and without embedded cells) was placed into wells and allowed to polymerize at 37 ˚C at 5% CO2 for 20 min”. Cross does not disclose a step of increasing the fiber density of ECM proteins after the gel is solidified and after the cells are embedded within the gel.

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of step (d), “increasing fiber density in said one or more ECM proteins thereby modifying said gel”, as recited in claim 47, at the time the application was filed.


35 USC § 102 and 35 USC § 103
	The previous rejections of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 is withdrawn. In papers filed January 27, 2021, Applicant amended independent claim 47 to recite step (d) of “increasing fiber density in said one or more ECM proteins thereby modifying said gel”. Step (d) occurs after the steps of introducing and culturing the cells on the surface and embedded within the gel. Therefore, the step is directed to increasing the fiber density of ECM proteins of a solidified gel, said gel comprising cells affix to the gel’s surface and cells embedded within the gel. Prodanov, Hou, and Olsen, of record in the previous Office Action, do not teach or fairly suggest such a limitation.


Response to Arguments
In remarks filed January 27, 2021, Applicant argues “Importantly, unlike the claimed methods, Olsen does not modify the porosity and/or stiffness of ‘ECM proteins’ but only of polyacrylamide (which is not a protein), which lacks the recited protein fibers even when polymerized” (page 17). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the instant claims do not recite a step of modifying the porosity and/or stiffness of the gel comprising ECM proteins. Rather, claim 47 recites a step of “increasing fiber density in said one or more ECM proteins thereby modifying said gel”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633